DETAILED ACTION
Status of the Claims
	Claims 1, 3, 5-8, 14, 16, 27-28 and 30 are pending in the instant application. Claims 7, 14, 16 and 27-28 have been withdrawn based upon Restriction/Election. Claims 1, 3, 5-6, 8 and 30 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority

Information Disclosure Statement
	The information disclosure statements submitted on 09/25/2020 and 03/26/2021 were filed before/after, respectively, the mailing date of the first office action on the merits. Applicants have indicated that the appropriate fees for the IDS filed 03/26/2021 have been paid. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3, 5-6 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the polymer further narrow those claimed in the base claim. Appropriate clarification is required.
	Similarly claim 30 is rejected as being indefinite because the claim recites a Markush grouping of alternatives of “the polymer” using the transitional phrase “comprises any one of or a combination of” see, e.g., MPEP §2173.05(h), stating in 
	Regarding claim 1, the phrase “e.g.” (in lines 8 & 10) which a synonym of "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 5-6 are rejected as depending from and doing nothing to cure the issues raised above with claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 1 recites a Markush grouping of alternatives of “a polymer”, and claim 5 recites “the polymer is selected from synthetic polymer and natural polymer” which is a broader limitation than in the parent claim.
	Claim 1 recites a Markush grouping of alternatives of “a polymer”, and claim 6 recites “the polymer is selected from biodegradable polymer and non-degradable polymer.” which is a broader limitation than in the parent claim.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 5-6, 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (WO 2015/123576 A2; published, 20-AUG-2015 with priority to US 61/940,732 filed 17-FEB-2014) in view of 2014).
Applicants Claims
	Applicants claim a therapeutic agent comprising: (1) a γ-secretase inhibitor; and (2) a polymer comprises any one of or a combination of poly(aliphatic ester), poly(trimethylene carbonate) (PTMC), polydioxanone (PDS), poly(ortho ester), polyanhydrides, poly(anhydride-co-imide), poly(anhydride-esters), polyurethanes, poly(glycerol sebacate), poly(ethylene imine), poly(acrylic acid) (PAA), polyethylene glycol (PEG), poly(vinyl alcohol) (PVA), poly(N-isopropylacrylamide) (PNIPAm), poly(oxazolines) (e.g. poly(2-methyloxazoline and poly(2-ethyl-2-oxazoline), oligo(ethylene glycol) fumarates (OPFs), poly(propylene fumarate), poly(alkyl cyanoacrylates), polyacrylic amide, synthetic poly(amino acids) (e.g. poly (L-glutamic acid) (L-PGA) and poly(aspartic acid)), polyphosphazenes, and poly(phosphoesters),
wherein the polymer forms nanoparticles and encapsulates the γ-secretase inhibitior  (instant claim 1).
	Applicants have elected the following species in the reply filed 05/16/2019: (a) a species of therapeutic agent including at least one compound or composition that induces the formation of brown and/or beige adipocytes is dibenzazepine (DBZ); (b) a species of polymer that encapsulates the at least one compound or composition as poly(lactic-co-glycolic acid) (PLGA); and a species of physical interaction(s) or chemical interaction(s) encapsulating said at least one compound or composition is hydrophobic interaction.
Claim interpretation:
	Applicants amendment to include the claim language “a polymer that forms nanoparticles and that encapsulates the at least one compound or composition” is 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	XUE teaches targeted nanoparticle compositions and methods of their use to treat obesity (see whole document). XUE teaches that “The nanoparticles possess excellent stability, high loading efficiency, multiple agent encapsulation, targeting and, optionally, imaging. In a preferred embodiment, multimodal nanoparticles have three main components: 1) a targeting moiety (peptides, antibodies, small molecules, aptamers, etc.) that binds to a unique molecular signature on cells, tissues, or organs of the body; 2) an outside stealth layer that allows the particles to evade recognition by immune system components and increase particle circulation half-life; and 3) a biodegradable polymeric material, forming an inner core which can carry therapeutic payloads and release the payloads at a sustained rate after systemic, intraperitoneal, oral, pulmonary, or topical administration.” (p. 2, lines 12-22)(instant claim 1, “a polymer that forms nanoparticles that encapsulates”). 
	XUE teaches that “Still another embodiment provides a method of preventing or treating one or more symptoms of a disease or disorder in a subject by administering the drug-loaded nanoparticles targeted to a specific cell, tissue, or organ in a subject to deliver the drug in combination with a target inducing agent. 
	XUE teaches that “The nanoparticle can contain one or more hydrophobic polymers. Examples of suitable hydrophobic polymers include polyhydroxyacids such as poly(lactic acid), poly(glycolic acid), and poly(lactic acid-co-glycolic acids)” (p. 16, lines 27-32). And further that “In preferred embodiments, the hydrophobic polymer is poly(lactic acid), poly(glycolic acid), or poly(lactic acid-co-glycolic acid).” (p. 17, lines 10-11)(instant claims 1, “a polymer that forms nanoparticles”; instant claims 5-6 & 8, synthetic biodegradable polymer). XUE further teaches that “The inner core of the nanoparticle is hydrophobic and can be loaded with a therapeutic agent. In some embodiments, the therapeutic agent is a target inducing agent.” (p. 23, lines 4-6)(instant claim 1, “nanoparticles that encapsulate”). XUE further teaches that “In a preferred embodiment, the inducing 
	XUE teaches that their invention includes drug-polymer conjugates: “The hydrophobic polymer can be reacted with the additional moiety having a reactive coupling group complimentary to the first reactive coupling group, thereby forming a conjugate of the hydrophobic polymer to the additional moiety.” [emphasis added](p. 32, lines 3-6). And that: “In some embodiments the additional moiety is a therapeutic, prophylactic, or diagnostic agent.” [emphasis added](p. 31, lines 29-30)(a drug-polymer conjugate or polymer prodrug).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of XUE is that XUE does not expressly teach: (1) the inducing agent induces the conversion of WAT to BAT includes dibenzazepine (DBZ).
	Bi et al. teaches that “Beige adipocytes in white adipose tissue (WAT) are similar to classical brown adipocytes in that they can burn lipids to produce heat. Thus, an increase in beige adipocyte content in WAT browning would raise energy expenditures and reduce adiposity. Here we report that adipose-specific inactivation of Notch1 or its signaling mediator Rbpj in mice results in browning of WAT and elevated expression of uncoupling protein 1 (Ucp1), a key regulator of 
	Bi et al. teaches that: “Notch inhibition induces browning and ameliorates obesity in Lepob mice” “To explore the therapeutic potential of targeting Notch signaling to improve glucose metabolism, we treated WT mice with a pharmacological inhibitor of Notch signaling. We injected littermate mice of similar body weight with dibenzazepine (DBZ), another γ-secretase inhibitor, or vehicle control for 5 days consecutively. Notably, DBZ-treated mice had better glucose tolerance and insulin sensitivity than control mice […].” [emphasis added] (p. 915, col. 2, 1st paragraph)(instant claim 29). And further that “To further investigate whether Notch inhibition ameliorates obesity under pathological conditions, we treated ob/ob mice deficient in Lep (Lepob) with DBZ. We grouped the mice randomly, and the groups showed no difference in body-weight gain before treatment (Fig. 6a). Notably, DBZ treatment attenuated the body-weight gain seen in the vehicle-treated control group without affecting energy intake (Fig. 6a,b). The body-weight differences were associated with smaller size and less weight of various WAT depots in the DBZ-treated compared to vehicle-treated mice (Fig. 6c–e and Supplementary Fig. 7a,b). DBZ-treated mice also had lower liver weight and less suggesting a long-term beneficial effect of adipose browning on glucose metabolism. These results together provide strong evidence that the Notch signaling pathway can be pharmacologically targeted to prevent and treat obesity and improve glucose tolerance and insulin sensitivity.” (p. 916, col. 1, 2nd paragraph)(instant claim 3, DBZ).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition including a targeted nanoparticle for the treatment of obesity and/or obesity-associated disorders such as diabetes including type II diabetes, said nanoparticles including PLGA polymer encapsulating a drug for the treatment of such disorders, Notch inhibition induces browning and ameliorates obesity in Lepob mice” (p. 915, col. 2, lines 1-2) using DBZ as the browning agent. Thus, Bi et al. suggests DBZ as a browning agent that XUE expressly prefers as their active agent for the treatment of obesity and/or obesity-associated disorders such as diabetes including type II diabetes, a treatment that is coextensive with that of Bi et al. (p. 911, col. 1, first paragraph).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because XUE disclose methods of making as well as references teaching various specific embodiments such as PLGA nanoparticles (p. 30, III). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments:
	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
	Applicants argue that (1) there is no motivation to modify the multimodal nanoparticles disclosed in Xue to arrive at the therapeutic agent recited in amended claim 1 (p. 6), and particularly that “In order to arrive at the claims as amended, a skilled person would have to modify the nanoparticles in Xue to remove the targeting moiety and the outside stealth layer of the nanoparticles.” (p. 7, last paragraph, lines 3-5).
	In response the examiner argues that the instantly rejected claims include open-ended claim language (“A therapeutic composition comprising:”) and therefore invite any additional unrecited elements (MPEP 2111.03-I, stating in part that: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”). The instantly rejected claims are directed at compositions of matter including a gamma-secretase inhibitor (DBZ) and a polymer (PLGA), and can include any additional unrecited elements per the open-
	Applicants further argue that (2) there is no reasonable expectation for success to modify the multimodal nanoparticles disclosed by XUE to arrive at the therapeutic agent as recited in amended claim 1 (p. 8), apparently arguing that the instantly claimed compositions are locally delivered while the compositions of XUE are intravenously administered. In response the examiner first notes that the instantly rejected claims are directed at compositions of matter, and even withdrawn claim 14 is generic to any form of administering (e.g. locally or intravenously).
	Applicants comments regarding rejoinder (p. 9, §Formal Matters) are acknowledge. The examiner notes that withdrawn claim 16 recites “the polymer matrix system” in line 2, (also recited in claim 26, line 2) which lacks antecedent basis in the claims (and is language that is canceled in claim 24). And withdrawn claims 22 & 23 include exemplary claim language “(e.g. […]” which is likely to be considered indefinite (see MPEP §2173.05-d). Withdrawn claim 27 recites “the therapeutic agent involves the use of ligands targeting receptors on adipocytes.” where it is not clear what “involves the use of” should be limited to, that is, does the claim require the nanoparticles comprise targeting ligands?
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/IVAN A GREENE/Examiner, Art Unit 1619                    

/TIGABU KASSA/Primary Examiner, Art Unit 1619